DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Okajima (US Pat.: 9480948).  Okajima describes a DOC catalyst that includes Pt and Pd in a ratio of 1:1 to 11:2 (col. 4, lines 57-59) with alumina and barium oxide (col. 5, lines 11-16).   Alumina can be considered the refractory oxide of the claims.  The barium oxide is not described as a NOx storage component, but Claim 3 of the current claim set describes oxides of barium as a NOx storage component.  Therefore, the same compound can be considered to have the same functionality.  Okajima describes that the DOC catalyst is deposited on a substrate on a flow-through type honeycomb structure (col. 9, lines 40-52).
This composition is then supported on an inorganic oxide (col. 8, lines 66-67) which can include alumina (col. 9, lines 1-3).  Additionally, lanthanum oxide, zirconia or ceria can be added to the alumina as well (col. 9, lines 4-6).  
	The barium oxide can be considered the NOx storage feature.  As to the allowable features, Okajima does not disclose that the ratio of Pt:Pd is greater than 6:1, as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 13, 2022